Citation Nr: 0424026	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-00 714	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation based 
upon service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Yumiko Maeda, Law Clerk



INTRODUCTION

The veteran served on active duty from June 1942 to November 
1966.  He died in August 2001, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
RO in Montgomery, Alabama, which denied dependency and 
indemnity compensation benefits (DIC) based upon service 
connection for the cause of the veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law in November 2000.  The VCAA is applicable in this 
case.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to establish 
service connection for the cause of a veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service was either the principal cause of death 
or a contributory cause of death. 

The veteran's death certificate reflects that he died of 
atrial fibrillation due to pleural effusion, which in turn 
was due to lung cancer due to chronic obstructive pulmonary 
disease.  During his lifetime, the VA had awarded the veteran 
service connection for bronchitis and sinusitis, as well as 
bilateral hearing loss, hemorrhoids, and a psychophysiologic 
gastrointestinal reaction.  

The appellant contends that the veteran's death was caused, 
at least in part, by his service-connected bronchitis.  Her 
representative argues that the bronchitis weakened the 
veteran such that his body was less effective in its fight 
against the lung cancer, therefore hastening his death to 
some extent.  The appellant does not appear to be contending 
that his death is related to smoking during or after service.  
We note in this regard that Congress has prohibited the grant 
of service connection for disability on the basis that such 
disability resulted from disease attributable to the use of 
tobacco products during the veteran's active service for 
claims such as this one, filed after June 9, 1998.  
38 U.S.C.A. § 1103 (West 2002).  

It is also pertinent to note that prior to the veteran's 
death, he had filed a claim for entitlement to service 
connection for heart disease.  The claim was denied by the 
RO, appealed to the Board, and was then remanded to the RO.  
At the time of his death, the RO had not yet completed the 
actions requested on remand.  As a matter of law, veterans' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  Thus, the appeal for service connection for heart 
disease became moot by virtue of the veteran's death.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2003).  However, the question of whether his heart disease 
was related to service is germane to the issue of whether the 
cause of the veteran's death is related to service, and thus 
the resolution of this question is integral to the 
adjudication of the instant appeal.  

Review of the veteran's claims file reveals several areas 
where further evidentiary development is needed.  

Records reflecting hospitalizations at the Montgomery VA 
Medical Center prior to the veteran's death show that the 
veteran also received treatment at "Jackson Hospital."  In 
particular, a March 2001 notation that the veteran had a lung 
biopsy at Jackson Hospital, and several other 2001 references 
to Jackson Hospital, lead us to infer that Jackson Hospital 
has pertinent records which should be obtained prior to 
further adjudication of this appeal.

Another reference in a Montgomery VA Medical Center 
hospitalization record is to outpatient treatment by a local 
pulmonologist.  According to the July 2001 record, the 
veteran's medical records reflecting treatment by the private 
pulmonologist were obtained by the Montgomery VA Medical 
Center and were reviewed by VA treating physicians.  However, 
these records are not included in the veteran's claims file 
and are thus not available for review by adjudicators.  

An August 2001 Montgomery VA Medical Center record includes a 
reference to chemotherapy for lung cancer.  Records 
reflecting such treatment have not been obtained either.  

In support of the veteran's previous claim for entitlement to 
service connection for heart disease, he submitted a copy of 
a June 1966 letter from the VA (at that time the Veterans 
Administration) in which he was denied VA-sponsored 
disability insurance coverage on account of his "heart 
condition."  No further information pertaining to this 
matter is contained in the claims file, however.  Therefore, 
upon remand, the veteran's complete VA insurance file, 
including medical records relied upon in reaching the 
decision to deny insurance coverage to the veteran, should be 
obtained for review.

After these records have been obtained, the file should be 
provided to a physician with expertise in cardiovascular and 
pulmonary disease for review of the veteran's medical records 
and an opinion as to when pleural effusion, lung cancer, and 
COPD first manifested and if the bronchitis is related to the 
COPD and whether the veteran's death is related to service or 
events during service.

In addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.	The RO must review the claims file 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, 
the RO should ensure that the 
notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A and in 38 
C.F.R. § 3.159 are fully complied 
with and satisfied.  After the 
appellant has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), she should be 
given the opportunity to respond.

2.	The appellant should be contacted and 
requested to provide information 
regarding the veteran's treatment for 
lung cancer prior to his death; in 
particular further information 
regarding where he received his 
chemotherapy treatment, and the 
location of Jackson Hospital.  After 
securing the appropriate release 
forms, the RO should obtain all 
outstanding records reflecting 
treatment for the veteran's pulmonary 
and cardiovascular disease.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtain the records, a notation 
to that effect should be inserted in 
the file.  

3.	The RO should obtain all outstanding 
outpatient and hospitalization 
records reflecting treatment provided 
to the veteran by VA medical 
facilities in Montgomery and Jackson 
and any other VA facilities 
identified by the appellant since his 
discharge from service until his 
death.  In particular, records 
reflecting treatment from a private 
pulmonary specialist which were 
provided to the VA must be obtained 
for inclusion in the claims file 
along with all other outstanding VA 
medical records (records generated by 
VA AND records in VA's possession) 
pertaining to the veteran.

4.	The RO should obtain the veteran's VA 
insurance file and associate it with 
the claims folder.

5.	AFTER obtaining the above-requested 
records, the veteran's claims file 
should be forwarded to a VA physician 
with expertise in cardiovascular and 
pulmonary diseases for review.  The 
physician should indicate when 
pleural effusion, lung cancer, and 
COPD first manifested and if the 
bronchitis is related to the COPD.  
The physician should further provide 
an opinion as to whether the 
veteran's death is related to service 
or events during service.  The 
physician is also requested to 
comment upon the representative's 
assertion that bronchitis weakened 
the veteran such that his body was 
less effective in its fight against 
the lung cancer, therefore hastening 
his death.  If such opinions may not 
be reached absent resort to 
speculation, the physician should so 
state.  A complete rationale for all 
conclusions reached should be 
provided.

6.	Thereafter, the RO should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal remains 
denied, the appellant should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must 
contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to 
the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


